Order entered October 8, 2020




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-20-00777-CV

        IN RE 2999TC AQUISITIONS, LLC F/K/A MO 2999TC, LLC

           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-05864

                                     ORDER
                Before Justices Whitehill, Pedersen, III, and Carlyle

      The motion for security is GRANTED, with the amount of such security to

be subsequently determined by this court if the injunction is granted;

      Our August 28, 2020 stay of the foreclosure sale shall remain in effect until

relator posts bond in the amount to be determined by this Court or pending final

disposition of the appeal in cause number 05-20-00774-CV, or further order of this

court, whichever occurs first;

      HNGH’s motion for clarification is DENIED;

      Petitioner is to respond to relators’ motion for expedited ruling within seven

days of this order; and
      We ORDER the trial court to issue, within thirty (30) days of this Order,

written findings and recommendations concerning the appropriate amount of

security for an injunction, and FURTHER ORDER the trial court to file such

findings and recommendations with this Court within that thirty (30) day period.




                                            /s/    BILL WHITEHILL
                                                   JUSTICE